—Judgment, Supreme Court, New York County (Renee White, J., at suppression hearing; Dorothy Cropper, J., at jury trial and sentence), rendered March 11, 1997, convicting defendant of two counts of robbery in the first degree and one count of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to two concurrent terms of 20 years to life concurrent with a term of 16 years to life, unanimously affirmed.
*158The verdict was based on legally sufficient evidence. Although the victim could not make an in-court identification, there was overwhelming evidence of guilt, including physical evidence and prior identification evidence properly received pursuant to CPL 60.25.
The court properly exercised its discretion in limiting defendant’s voir dire of potential jurors since the precluded inquiries concerned the prospective jurors’ attitudes or knowledge of matters of law and were repetitive of prior questioning (see, CPL 270.15 [1] [c]; People v Boulware, 29 NY2d 135, cert denied 405 US 995).
The court’s limitations on defendant’s cross-examination of witnesses, most of which have already been considered by this Court on the codefendant’s appeal (People v Brown, 254 AD2d 75, Iv denied 92 NY2d 980), were proper exercises of discretion.
The court’s charge, when viewed in context and taken as a whole, conveyed the appropriate legal principles and was neither unbalanced nor biased (People v Coleman, 70 NY2d 817).
The court properly declined to conduct a hearing with respect to defendant’s persistent violent felony offender status (People v Bowden, 186 AD2d 362) and properly sentenced defendant as such.
We have considered and rejected defendant’s remaining claims, including those presented in his pro se supplemental brief. Concur — Ellerin, P. J., Tom, Wallach and Saxe, JJ.